                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

           Ralph Graham,            )              JUDGMENT IN CASE
                                    )
           Petitioner(s),           )                3:16-cv-00366-GCM
                                    )                3:01-cr-00035-GCM
                 vs.                )
                                    )
               USA,                 )
          Respondent(s).            )
 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 23, 2020 Order.

                                               July 23, 2020




        Case 3:16-cv-00366-GCM Document 11 Filed 07/23/20 Page 1 of 1
